DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 28 July 2021 is acknowledged.
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 31 recites the limitation "epoxidized polybutadiene" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31 depends from claim 22 which does not recite epoxidized polybutadiene.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 22-32, 34-36, and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over McVay (US 7,475,786) in view of Coates Brothers & Company Limited (GB 1,120,738).
Regarding claims 22-32, 34-36, and 40-41, McVay discloses a composition for coating the interior of two piece food cans, wherein the composition comprises an polyester or acrylic resin, an amino-terminated polyamide and a curing agent such as melamine or phenolic crosslinkers such as polymers of phenolic monomers and formaldehyde, wherein the composition is free of Bisphenol A and its derivatives (i.e. an aqueous composition comprising a resinous binder, a polyamide; in which the resinous binder comprises a polymer containing reactive functional groups; wherein the resinous binder comprises a curing agent that has groups that are reactive with the functional groups of the polymer; in which the polymer is an acrylic polymer; in which the crosslinking gent comprises an aminoplast or a phenoplast; in which the polyamide is an amine-terminated polyamide; which is substantially free of bisphenol A and derivatives thereof; a coated article comprising a substrate and a coating deposited on at least a portion of the substrate; in which the substrate is a container; in which the container is a food container; in which the coating is on the interior surface of the container) (C1/L1-20; C1/L45-C2/L50; C4/L25-30), wherein the coating is an aqueous coating (i.e. which is dissolved or dispersed in an aqueous medium) (C3/L25-30), wherein the amine-terminated polyamide is present in an amount from 15 to 30 weight 
Regarding claim 28, it is noted that McVay discloses the acrylic polymer may have an acid content of 18-35 (i.e. overlapping acid value of 30 to 70) (C2/L54-C3/L5).  Alternatively, it is noted that since claim 28 depends form claim 27, which does not require an acrylic polymer, this limitation is met when the polymer is a polyester polymer.
McVay does not disclose an epoxidized polybutadiene or that the epoxidized polybutadiene has a number average molecular weight of from 300 to 3000 or that the epoxidized polybutadiene has an oxirane oxygen content of 5 to 15 percent by weight based on total polymer weight or that the epoxidized polybutadiene has a hydroxyl number of 0.5 to 5.0 or that the epoxidized olefin polymer and the polyamide are heated to a temperature of at least 100°C or in which the heating is from 100 to 325°C or in which the ratio of polyamide to epoxidized olefin polymer is from 10 to 40:90 to 60.
 Coates Brothers discloses a blend of epoxidized polybutadiene and a polyamide useful as a coating on metallic containers, wherein the epoxidized polybutadiene has an epoxy oxygen content of 7-11% by weight, a molecular weight of 300 to 3,000 and a hydroxy group content of 1.5 to 3% by weight (i.e. an epoxidized polybutadiene; in which the epoxidized polybutadiene has a number average molecular weight from 300 to 3000; overlapping in which the epoxidized polybutadiene has an oxirane oxygen content of 5 to 15 percent by weight based on total polymer weight; overlapping in which the epoxidized polybutadiene has a hydroxyl number of 0.5 to 5.0) (P1/L1-30, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to blend and react the polyamide of the coating of McVay with the epoxidized polybutadiene as disclosed by Coates Brothers in order to provide a coating that has the advantage of a long shelf life.
With respect to the curable composition comprising an epoxidized olefin polymer and a polyamide, wherein the epoxidized olefin polymer and the polyamide are heated to a temperature of at least 100°C: Given that the composition of modified McVay is heated to 300°C or greater, although modified McVay does not disclose that the curable composition is heated before spraying as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed curable composition being heated before spraying and given that modified McVay meets the requirements of the claimed container having a coating that comprises an epoxidized olefin polymer and a polyamide, heated to a temperature of at least 100°C, modified McVay clearly meets the requirements of the present claims.
Given that the amine-terminated polyamide of Modified McVay is present in an amount from 15 to 30 weight percent based on the total solids, it is the examiner's position that the compound resulting from the combination of epoxidized polybutadiene and the amine-terminated polyamide will be present in the coating of McVay in an amount of 15 to 30 weight percent based on the total solids (i.e. overlapping 5 to 35 percent by weight of (b) based on total solids weight of the composition).
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over McVay (US 7,475,786) and Coates Brothers & Company Limited (GB 1,120,738), as applied to claim 32 above, using “Epikure Curing Agent 3115” as an evidentiary reference.
Regarding claim 33, modified McVay discloses all of the claim limitations as set forth above.  McVay discloses that the amine-terminated polyamide may be selected from the commercially available Epikure line (C2/L15-20), specifically using Epikure 3115 in the examples (Table 4).  It would have been obvious to use Epikure 3115 in the coating of modified McVay given that it is used in the examples of McVay.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES C YAGER/Primary Examiner, Art Unit 1782